PER CURIAM.
This appeal is from an order denying a motion to dismiss for lack of jurisdiction over the person. The sole question is whether or not the appellant had sufficient minimum contact to entitle the appellee (plaintiff) to perfect substituted service of process, pursuant to § 48.181, Fla.Stat.
The appellant has provided this court with a copy of the sworn complaint, the *1261exchange agreement, plan of reorganization, and release and acknowledgement of warranty payable. These documents, along with the order appealed, constitute the entire record on appeal. The court was not provided with a copy of the motion to dismiss. The complaint and documents related to a corporate stock exchange. The appellant was a party to these contracts in Florida, visited the area relative to the business of the corporations, executed subsequent modification contracts. These were all for his pecuniary benefit.
Therefore, it would appear that the order under review should be affirmed on the authority of McCarthy v. Little River Bank and Trust Company, 224 So.2d 338 (Fla. 3rd D.C.A. 1969); DeVaney v. Rumsch, 228 So.2d 904 (Fla.1969); 4th Dimension Interiors, Inc. v. Decorator Services, Ltd., 256 So.2d 571 (Fla. 3rd D.C.A. 1972); Elmex Corporation v. Atlantic Federal Savings & Loan Association of Fort Lauderdale, 325 So.2d 58 (Fla. 4th D.C.A. 1976).
Affirmed.